—Appeals from an order of the Supreme Court, Steuben County (Marianne Furfure, A.J.), entered September 16, 2008. The order, inter alia, granted in part the motion of defendants for summary judgment dismissing the complaint.
Now, upon reading and filing the stipulation discontinuing the appeals signed by the attorneys for the parties on January 7 and 10, 2010, it is hereby ordered that said appeals are dismissed without costs upon stipulation.
All concur except Hurlbutt, J.P., who is not participating. Present—Hurlbutt, J.P., Fahey, Peradotto, Green and Gorski, JJ.